DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments filed in the reply on August 13, 2021 were received and fully considered. Claim 1 was amended in a manner that places the application in condition for allowance. Claim 22 is new. Please see below for more detail.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-20 directed to claims non-elected without traverse. Accordingly, claims 11-20 have been cancelled.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claim 1, and all dependent claims thereof, recites, in part, “a pump, the pump being configured to draw respired gas from the patient accessory and through the inlet to the gas measurement component; a pressure gauge connected to measure pressure in an airflow pathway including the gas measurement component and the pump; and an electronic pump controller programmed to: start the pump in response to pressure measured by the pressure gauge satisfying a pump turn on criterion; thereafter determine that validation for the start of the pump failed based on (i) a pressure criterion which is a function of pressure measured by the pressure gauge, indicating an open airflow circuit and (ii) a respired gas component criterion which is a function of measured respired gas component output by the gas measurement component; and turn off the pump after validation fails,” which in combination with the rest of the claimed invention is allowable. The closest teaching(s) to the currently claimed invention were the references applied in the previous office action. However, none of the previously applied references teach and/or suggest a pump, the pump being configured to draw respired gas from the patient accessory and through the inlet to the gas measurement component; a pressure gauge connected to measure pressure in an airflow pathway including the gas measurement component and the pump; and an electronic pump controller programmed to: start the pump in response to pressure measured by the pressure gauge satisfying a pump turn on criterion; thereafter determine that validation for the start of the pump failed based on (i) a pressure criterion which is a function of pressure measured by the pressure gauge, indicating an open airflow circuit and (ii) a respired gas component criterion which is a function of measured respired gas component output by the gas measurement component; and turn off the pump after validation fails.
Therefore, claims 1-6, 8-10, and 22 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 5712727540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PUYA AGAHI/Primary Examiner, Art Unit 3791